Citation Nr: 0214286	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease.

2. Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for service-
connected disability, pursuant to 38 C.F.R. § 4.29.

3. Entitlement to a temporary total evaluation because of 
treatment for a service-connected disability requiring 
convalescence, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1954 to 
October 1957 and from May 1965 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

In conjunction with his current claims on appeal, the veteran 
was scheduled for a hearing before a Member of the Board in 
Washington, DC, on October 31, 2002, in response to his 
request received in August 1999.  In a letter received at the 
Board on October 4, 2002, from his representative, the 
veteran canceled that hearing and requested that it be 
rescheduled, as he was unable to travel to the hearing.  The 
veteran requested that he be scheduled for a videoconference 
hearing at the RO before a Board Member sitting in 
Washington, DC.  See 38 C.F.R. § 20.700(e).

In addition, the Board observes that the RO's December 1998 
rating decision was the last rating decision to consider the 
evaluation of the veteran's service-connected lumbosacral 
strain with degenerative disc and joint disease.  On 
September 23, 2002, an amendment became effective regarding 
sections of the VA's Schedule for Rating Disabilities 
pertaining to evaluating intervertebral disc syndrome.  See 
67 Fed. Reg. 54,345-349 (Aug. 22, 2002).  In the interest of 
due process, the RO may also wish to review the rating for 
the veteran's service-connected lumbosacral strain with 
degenerative disc and joint disease under the regulations 
currently in effect.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, the old law must be applied prior 
to the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
1991 & Supp. 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  

To ensure that the VA has properly afforded the veteran due 
process, the case is REMANDED to the RO for the following 
development:

1. The veteran should be scheduled for a 
Board hearing via videoconference.  
The RO should schedule him, in 
accordance with the procedures set 
forth at 38 C.F.R. § 20.704(a) (2002), 
for a hearing before a Member of the 
Board, assuming he has not otherwise 
withdrawn his request or requested a 
hearing with RO personnel instead 
(although he may have both if he 
desires).  The RO should notify the 
veteran and his representative of the 
date of such hearing by sending a 
letter of notification to the veteran 
at his address of record, with a copy 
to his representative.

2. Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA re-
examination if warranted.

3. Thereafter, the RO should readjudicate 
the claim for entitlement to an 
increased evaluation for a back 
disability, in light of all current 
applicable rating criteria, including 
38 C.F.R. § 471a, Diagnostic Code 
5293, effective from September 23, 
2002, and the claims for a temporary 
total evaluation due to hospital 
treatment in excess of 21 days for a 
service-connected condition, pursuant 
to 38 C.F.R. § 4.29, and a temporary 
total evaluation due to treatment for 
a service-connected condition 
requiring convalescence pursuant to 
38 C.F.R. § 4.30.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC) regarding all issues for which 
a substantive appeal has been timely 
received.  The SSOC must contain 
notice of all relevant actions taken 
on the claims for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).




